Citation Nr: 1427921	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 7, 2008.

2. Entitlement to an evaluation in excess of 30 percent for bilateral pes planus from January 7, 2008 to April 25, 2011.

3. Entitlement to an evaluation in excess of 50 percent for bilateral pes planus since April 25, 2011.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.
ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


REMAND

The Veteran served on active duty from December 1977 to December 1981.  He had additional unverified service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in September 2004.  A transcript of that hearing is associated with the claims folder.

By an August 2012 decision, the Board denied entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 7, 2008, granted an evaluation of 30 percent for bilateral pes planus from January 7, 2008, to April 25, 2011, and granted an evaluation of 50 percent for bilateral pes planus from April 25, 2011.  The Board remanded a claim of service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  (By an April 2013 rating decision, the Appeals Management Center granted the claim of service connection for a low back disability.)

In June 2013, on the basis of a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to the issue of entitlement to higher ratings for bilateral pes planus, and remanded the matter for further evidentiary development.  

In the June 2013 JMPR, the parties agreed that outstanding treatment records needed to be associated with the claims folder prior to adjudication.

The parties agreed that the Veteran had submitted a signed VA Form 21-4142, authorization and consent form, dated November 5, 2008, that specifically authorized VA to obtain records from a Dr. Dodson.  The parties agreed that, even though VA had later unsuccessfully requested consent from the Veteran, VA should use this 2008 authorization to obtain the records.

In addition, the parties noted that on March 5, 2008, VA authorized the Veteran to receive VA-paid-for treatment at Trinity Regional Physical Therapy in Rock Island, Illinois from March 5, 2008 through June 5, 2008.  The parties agreed that the record is unclear as to whether the treatment occurred or whether VA obtained records of such care.  After review, the Board notes that these records have not been associated with the claims file.  Thus, if available, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should take appropriate action to obtain and associate with the claims file private treatment records from Dr. Dodson at the Dodson Foot Clinic identified by the Veteran in the authorization (VA Form 21-4142) he submitted in November 2008.  The AOJ should also obtain and associate with the claims file any treatment records from Trinity Regional Physical Therapy, to include those from March 5, 2008 to June 5, 2008.  (If the claimant refuses to provide current authorization for release of records, an attempt should be made to obtain records with what authorizations were previously provided.)

All efforts undertaken pursuant to the above paragraph must be in writing and documented in the claims file.  If records cannot be obtained, the Veteran should be notified, and he should be instructed to obtain the records on his own and submit them to VA as part of the prosecution of his own appeal.

2. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

